DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.

Status of the Claims
Amendment filed 12 July 2021 is acknowledged.  Claims 1, 11, and 19 have been amended.  Claims 1-3, 5-20, and 22-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Patent Application Publication 2017/0092693, hereinafter Tan ‘693) in view of Guo (US Patent 8,963,222, hereinafter Guo ‘222) and Zhong et al. (US Patent Application Publication 2011/0129946, hereinafter Zhong ‘946), all three of record.
With respect to claim 1, Tan ‘693 teaches (FIG. 2a) a logic processor substantially as claimed, comprising:
a logic region (110b) comprising a metallization layer (M2 and V1; and more specifically 174 and 175) ([0014, 0032]); and
a memory array (110a) comprising a plurality of magnetic tunnel junction (MTJ) electrode bit cells (162 and 164), wherein the electrodes (162) of the bit cells (162 and 164) are disposed in a lower dielectric layer (140 and 150) laterally adjacent to the metallization layer (M2 and V1; and more specifically 174 and 175) of the logic region (110b), and the MTJs (164) of the bit cells (162 and 164) are disposed in an upper dielectric layer (125) laterally adjacent to the metallization layer (M2 and V1; and more specifically 174 and 175) of the logic region (110b), wherein a top surface of the electrodes (162) of the bit cells (162 and 164) is co-planar with a top surface of the lower dielectric layer (140 and 150), wherein a bottom surface of the electrodes (162) of the bit cells (162 and 164) is co-planar with a bottom surface of the lower dielectric layer (140 and 150), and wherein the upper dielectric layer (125) has a top surface, and the memory array (110a) comprises an insulating spacer layer (182) disposed adjacent to sidewalls of the MTJs (164) of the magnetic tunnel junction (MTJ) electrode bit cells 
Thus, Tan ‘693 is shown to teach all the features of the claim with the exception of:
wherein the plurality of magnetic tunnel junction (MTJ) electrode bit cells are a plurality of two-transistor one magnetic tunnel junction (MTJ) spin hall effect electrode (2T-1MTJ SHE electrode) bit cells;
wherein the electrodes are spin hall effect electrodes; and
wherein the lower dielectric layer is a single dielectric layer.
However, Guo ‘222 teaches (FIG. 2) two-transistor one magnetic tunnel junction (MTJ) spin hall effect electrode (2T-1MTJ SHE electrode) bit cells (50) comprising spin hall effect electrodes (11) (col. 4, ln. 50 – col. 5, ln. 15) as an art-recognized MRAM having a reduced switching energy barrier (col. 2, ln. 61-65).
Further, Zhong ‘946 teaches (FIG. 9) a bottom electrode (31p) contacting a magnetic tunnel junction element (51) and formed entirely within its own single dielectric layer (14a) such that a top surface of said electrode is co-planar with a top surface of said dielectric layer, and a bottom surface of said electrode is co-planar with a bottom surface of said dielectric layer ([0032, 0038]) to ensure that underlying conductive lines are completely covered by said electrode ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of magnetic tunnel junction (MTJ) electrode bit cells and the electrodes of Tan ‘693 as a plurality of two-transistor one magnetic tunnel junction (MTJ) spin hall effect electrode (2T-1MTJ 

With respect to claim 2, Tan ‘693, Guo ‘222, and Zhong ‘946 teach wherein the insulating spacer layer (Tan ‘693: 182) is further across a top surface of the spin hall effect electrodes (Tan ‘693: 162) of the 2T-1MTJ SHE electrode bit cells (Tan ‘693: [0045]).
With respect to claim 5, Tan ‘693 teaches wherein the metallization layer (174 and 175) comprises a layer of metal lines (175) and corresponding vias (174) disposed in the lower (140 and 150) and upper (125) dielectric layers ([0032]).
With respect to claim 6, Tan ‘693 teaches wherein the lower (140 and 150) and upper (125) dielectric layers meet at a seam (inherent at where 140/150 and 125 meet) in the metallization layer ([0038, 0046]).
With respect to claim 7, Tan ‘693 teaches wherein the vias (174) are disposed in both of the lower (140 and 150) and upper (125) dielectric layers, and the metal lines (175) are disposed only in the upper dielectric layer (125) ([0032]).
With respect to claim 8, Tan ‘693 teaches wherein the memory array comprises a plurality of bit lines (175) disposed in a dielectric layer (127) disposed above the upper dielectric layer (125) ([0032, 0046]).

With respect to claim 9, Tan ‘693, Guo ‘222, and Zhong ‘946 teach the device as described in claim 1 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation wherein the spin hall electrode of each of the 2T-1MTJ SHE electrode bit cells comprises a metal selected from the group consisting of -Tantalum (-Ta), (-Tungsten (-W), platinum (Pt), Cu doped with Bi, iridium (Ir), tungsten (W), a Ag/Bi bilayer, BiSe, or MoS2.
However, Guo ‘222 teaches (FIG. 2) spin hall effect electrodes (11) comprising Pt, -Ta, and -W (col. 4, ln. 50 – col. 5, ln. 15) as art-recognized spin hall effect electrode materials having a reduced switching energy barrier (col. 2, ln. 61-65).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the spin hall electrode of each of the 2T-1MTJ SHE electrode bit cells of Tan ‘693, Guo ‘222, and Zhong ‘946 comprising a metal selected from the group consisting of -Tantalum (-Ta), (-Tungsten (-W), platinum (Pt), Cu doped with Bi, iridium (Ir), tungsten (W), a Ag/Bi bilayer, BiSe, or MoS2 as taught by Guo ‘222 as art-recognized spin hall effect electrode materials having a reduced switching energy barrier.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693, Guo ‘222, and Zhong ‘946 as applied to claim 2 above, and further in view of Shum et al. (US Patent Application Publication 2016/0268336, hereinafter Shum ‘336) of record.
With respect to claim 3, Tan ‘693, Guo ‘222, and Zhong ‘946 teach the device as described in claim 2 above with the exception of the additional limitation wherein the insulating spacer layer extends across a top surface of the lower dielectric layer.
However, Shum ‘336 teaches (FIG. 4) an insulating spacer layer (182) extending across a top surface of a lower dielectric layer (150) to encapsulate an MTJ stack (164) and to eliminate an additional process step where said insulating spacer layer is removed from said top surface of said lower dielectric layer ([0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulating spacer layer of Tan ‘693, Guo ‘222, and Zhong ‘946 extending across a top surface of the lower dielectric layer as taught by Shum ‘336 to encapsulate the MTJ stack, and to eliminate an additional process step where said insulating spacer layer is removed from said top surface of said lower dielectric layer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693, Guo ‘222, and Zhong ‘946 as applied to claim 1 above, and further in view of Park et al. (US Patent Application Publication 2009/0218600, hereinafter Park ‘600) and Yu et al. (US Patent 6,706,571, hereinafter Yu ‘571), both of record.
With respect to claim 10, Tan ‘693, Guo ‘222, and Zhong ‘946 teach the device as described in claim 1 above with the exception of the additional limitation wherein a 
However, Park ‘600 teaches two finFETs that provide current to write to an MTJ (1101) of an MRAM cell (1100) ([0082]).
Further, Yu ‘571 teaches (FIG. 8) a finFET transistor (100) comprising two semiconductor fins (610 formed from silicon layer 130; col. 2, ln. 58-65) to increase the channel width per device (col. 4, ln. 56 – col. 5, ln. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a transistor of each of the 2T-1MTJ SHE electrode bit cells of Tan ‘693, Guo ‘222, and Zhong ‘946 comprising two finFETs as taught by Park ‘600 to provide current to write to an MTJ of an MRAM cell; and to have formed the two finFETs of Tan ‘693, Guo ‘222, Zhong ‘946, and Park ‘600 comprising two semiconductor fins as taught by Yu ‘571 to increase the channel width per device.

Claims 11-16, 18-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693 in view of Guo ‘222, Zhong ‘946, and Li et al. (US Patent Application Publication 2015/0171314, hereinafter Li ‘314) of record.
With respect to claim 11, Tan ‘693 teaches (FIG. 2a) a semiconductor structure substantially as claimed, comprising:
a first plurality (116) and a second plurality (118) of semiconductor devices disposed above a substrate (105) ([0015]);

a plurality of metal 2 (M2) lines (174 and 175) disposed in an upper layer (125) of a second dielectric layer (125 and 150) disposed above a lower layer (150) of the second dielectric layer (125 and 150) disposed above the M1 lines (131 and 135), and a plurality of electrode/magnetic tunnel junction (MTJ) stack pairings (162 and 164) disposed in the second dielectric layer (125 and 150) above plurality of source lines (131 and 135 contact source regions 114 and thus may be considered part of a source line), the electrodes (162) disposed in the lower dielectric layer (150) of the second dielectric layer (125 and 150), and the MTJ stacks (164) disposed in the upper dielectric layer (125) of the second dielectric layer (125 and 150), wherein a top surface of the electrodes (162) is co-planar with a top surface of the lower dielectric layer (150) of the second dielectric layer (125 and 150), and wherein the upper dielectric layer (125) of the second dielectric layer (125 and 150) has a top surface ([0032, 0038, 0041-0042, 0046]);
an insulating spacer layer (182) disposed adjacent to sidewalls of the MTJ stacks (164), the insulating spacer layer (182) having a top surface co-planar with the top surface of the upper dielectric layer (125) of the second dielectric layer (125 and 150) ([0045]); and

Thus, Tan ‘693 is shown to teach all the features of the claim with the exception of:
wherein the plurality of electrode/magnetic tunnel junction (MTJ) stack pairings are a plurality of spin hall effect electrode (SHE electrode)/magnetic tunnel junction (MTJ) stack pairings;
wherein the lower dielectric layer is a single dielectric layer;
wherein a bottom surface of the SHE electrodes is co-planar with a bottom surface of the lower dielectric layer of the second dielectric layer; and
wherein the upper dielectric layer of the second dielectric layer has the top surface co-planar with a top surface of the M2 lines.
However, Guo ‘222 teaches (FIG. 2) a plurality of spin hall effect electrode (SHE electrode)/magnetic tunnel junction (MTJ) stack pairings (11/MTJ stack) (col. 4, ln. 50 – col. 5, ln. 15) as an art-recognized MRAM having a reduced switching energy barrier (col. 2, ln. 61-65).
Further, Zhong ‘946 teaches (FIG. 9) a bottom electrode (31p) contacting a magnetic tunnel junction element (51) and formed entirely within its own single dielectric layer (14a) such that a top surface of said electrode is co-planar with a top surface of said dielectric layer, and a bottom surface of said electrode is co-planar with a bottom 
Still further, Li ‘314 teaches (FIG. 4B) an upper dielectric layer (dielectric layer directly below top cap) having a top surface co-planar with both a top surface of a metallization layer (M’x and V’x) of a logic region (logic) and a top surfaces of insulating spacer layers (414Ab) ([0042]).  This would allow the device to be compatible with future device technologies of shrinking design parameters ([0034]) and allow the device to suit the demands of technological advances ([0036]) because it will allow the improvement in the design of the MTJ-side elements to match the scaling in via and metal line heights in the logic side, and this inability to scale has been a known problem in the construction of MJT devices integrated circuits ([0007]).  Such an MRAM is compatible with small geometries ([0016, 0034]).  Applying this measured scaling of logic regions and MTJ regions described in Li ‘314 would result in forming the portions of the metallization layer (174 and 175) formed within lower (150) and upper (125) dielectric layers as a separate electrode from portions of the metallization layer (175) formed within the dielectric layer (127) (i.e. the portions of the metallization layer 174 and 175 formed within the lower 150 and upper 125 dielectric layers would be formed in a step between FIG. 4a and FIG. 4b, and the portions of the metallization layer 175 formed within the dielectric layer 127 would be formed in a same process alongside the other metallization layers 175 in the step shown in FIG. 4e).  Further, the single metallization (174 and 175) of Tan ‘693 is functionally equivalent to a bi-layer metallization comprising metallization layers (174 and 175) formed within the lower 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of electrode/magnetic tunnel junction (MTJ) stack pairings of Tan ‘693 as a plurality of spin hall effect electrode (SHE electrode)/magnetic tunnel junction (MTJ) stack pairings as taught by Guo ‘222 as an art-recognized MRAM having a reduced switching energy barrier; to have formed the lower dielectric layer and a bottom surface of the SHE electrodes of Tan ‘693 and Guo ‘222 as a single dielectric material layer and co-planar with a bottom surface of the lower dielectric layer of the second dielectric layer respectively as taught by Zhong ‘946 to ensure that underlying conductive lines are completely covered by said electrode; and to have formed the top surface of the upper dielectric layer of the second dielectric layer of Tan ‘693 co-planar with a top surface of the M2 lines as taught by Li ‘314 to improve the scaling in the logic and the MTJ sides of the device to ensure compatibilities with small geometries.

With respect to claim 12, Tan ‘693 teaches further comprising: a first etch stop layer (140) disposed between the first (120) and second (125 and 150) dielectric layers ([0028]).

With respect to claim 13, Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 teach the device as described in claim 12 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation further comprising: a conductive layer disposed 
However, Zhong ‘946 teaches (FIG. 9) a conductive layer (20 and 21) disposed in openings of a first etch stop layer (13), wherein a bottom electrode (31p) of an MTJ element (51) is disposed on and in contact with said conductive layer ([0029-0030, 0032, 0038]) so that said conductive layer may provide connection to underlying circuitry ([0028]) and so that said first etch stop layer may provide etch selectivity in the manufacture of the device including of said conductive layer ([0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 further comprising a conductive layer directly below and contacting the SHE electrode such that it would be disposed in openings of the first etch stop layer, wherein the SHE electrode of each of the plurality of SHE electrode/MTJ stack pairings is disposed on and in contact with the conductive layer as taught by Zhong ‘946 so that said conductive layer may provide connection to underlying circuitry and so that said first etch stop layer may provide etch selectivity in the manufacture of the device including of said conductive layer.

With respect to claim 14, Tan ‘693 teaches further comprising: a second etch stop layer (142) disposed between the second (125 and 150) and third (129) dielectric layers ([0028]).
With respect to claim 15, Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 teach wherein each of the plurality of SHE electrode/MTJ stack pairings is included in a 2T-1MTJ SHE electrode bit cell (Tan ‘693: 110a, [0014]; Guo ‘222: 50, col. 4, ln. 50 – col. 5, ln. 15).

With respect to claim 16, Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 teach the device as described in claim 11 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation wherein the SHE electrode of each of the plurality of SHE electrode/MTJ stack pairings comprises a metal selected from the group consisting of (-Tantalum (-Ta), -Tungsten (-W), platinum (Pt), Cu doped with Bi, iridium (Ir), tungsten (W), a Ag/Bi bilayer, BiSe, or MoS2.
However, Guo ‘222 teaches (FIG. 2) spin hall effect electrodes (11) comprising Pt, -Ta, and -W (col. 4, ln. 50 – col. 5, ln. 15) as art-recognized spin hall effect electrode materials having a reduced switching energy barrier (col. 2, ln. 61-65).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the SHE electrode of each of the plurality of SHE electrode/MTJ stack pairings of Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 comprising a metal selected from the group consisting of (-Tantalum (-Ta), -Tungsten (-W), platinum (Pt), Cu doped with Bi, iridium (Ir), tungsten (W), a 2 as taught by Guo ‘222 as art-recognized spin hall effect electrode materials having a reduced switching energy barrier.

With respect to claim 18, Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 teach wherein each of the plurality of SHE electrode/MTJ stack pairings (Tan ‘693: 162 and 164; Guo ‘222: 11 and MTJ stack) comprises an MTJ stack (Tan ‘693: 164; Guo ‘222: MTJ stack) disposed on a corresponding SHE electrode (Tan ‘693: 162; Guo ‘222: 11) (Tan ‘693: [0041-0042]; Guo ‘222: col. 4, ln. 50 – col. 5, ln. 15).

With respect to claim 19, Tan ‘693 teaches (FIGs. 2-4) a method of fabricating logic regions (110b) together with STT-MRAM bit cell arrays (110a) on a common substrate (105) substantially as claimed ([0014-0015]), the method comprising:
forming a plurality of transistor structures (116 and 118) above the common substrate (105) ([0015]);
forming contact metallization (135) to diffusion contacts (131) coupled to source and drain regions (114) of the plurality of transistor structures (116 and 118) ([0019, 0030, 0035]);
forming an etch stop layer (140) above the contact metallization (135) ([0028]);
forming openings (breaks within 140) in the etch stop layer (140) to expose portions of the contact metallization (135) ([0028]);
forming a first dielectric layer (150) above the etch stop layer (140) ([0038]);

forming magnetic tunnel junction (MTJ) stack layers (164a-164d) above the metal layer (162) ([0042]);
patterning the MTJ stack layers (164a-164d) to form an MTJ element (164) ([0042]);
forming an insulating spacer layer (182) over the MTJ element (164) and adjacent to sidewalls of the MTJ element (164) ([0045]);
forming a second dielectric layer (125) above the MTJ element (164) ([0074]);
planarizing the second dielectric layer (125) (in FIG. 3d) and the insulating spacer layer (182) (in FIG. 3c) ([0073-0074]);
forming a metal 2 (M2) layer (174 and 175) in the second dielectric layer (125), the metal 2 (M2) layer (174 and 175) having top surface ([0032]); and
forming a layer comprising a plurality of bitlines (184 and 185) above the second dielectric layer (125) ([0032]).
Thus, Tan ‘693 is shown to teach all the features of the claim with the exception of:
wherein the STT-MRAM bit cell arrays are 2T-1MTJ SHE electrode STT-MRAM bit cell arrays;
forming a conductive layer in the openings of the etch stop layer; wherein the first dielectric layer is above the conductive layer;
wherein the metal layer is a spin hall effect (SHE) metal layer;

wherein a bottom surface of the SHE metal layer is co-planar with a bottom surface of the first dielectric layer; and
wherein the metal 2 (M2) layer has the top surface co-planar with a top surface of the second dielectric layer and co-planar with a top surface of the insulating spacer layer.
However, Guo ‘222 teaches (FIG. 2) 2T-1MTJ SHE electrode STT-MRAM bit cell arrays (50) comprising spin hall effect (SHE) metal layer (11) (col. 4, ln. 50 – col. 5, ln. 15) as an art-recognized MRAM having a reduced switching energy barrier (col. 2, ln. 61-65).
Further, Zhong ‘946 teaches (FIG. 9) forming a conductive layer (20 and 21) in openings of an etch stop layer (13), wherein a first dielectric layer (14a) is above said conductive layer ([0029-0030, 0032]) so that said conductive layer may provide connection to underlying circuitry ([0028]) and so that said etch stop layer may provide etch selectivity in the manufacture of the device including of said conductive layer ([0029]).
Still further, Zhong ‘946 teaches (FIG. 9) a bottom electrode (31p) contacting a magnetic tunnel junction element (51) and formed entirely within its own single dielectric layer (14a) such that a top surface of said electrode is co-planar with a top surface of said dielectric layer, and a bottom surface of said electrode is co-planar with a bottom surface of said dielectric layer ([0032, 0038]) to ensure that underlying conductive lines are completely covered by said electrode ([0033]).



With respect to claim 20, Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 teach wherein the SHE electrode (Tan ‘693: 162) has a width greater than the MTJ element (Tan ‘693: 164) (Tan ‘693: [0041-0042]).
With respect to claim 22, Tan ‘693 teaches wherein forming the layer comprising the plurality of bitlines (184 and 185) comprises forming a plurality of metal 3 (M3) lines (Vx+1 and Mx+2) ([0032]).
With respect to claim 24, Tan ‘693 teaches wherein forming the spin hall effect (SHE) metal layer (162) in the openings (breaks within 150) of the first dielectric layer (150) comprises forming an SHE metal material and overburden above the first dielectric layer, and subsequently planarizing the SHE metal material to remove the overburden ([0068]).

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 as applied to claims 11 and 19 above, and further in view of Park ‘600 and Yu ‘571.
With respect to claim 17, Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 teach the device as described in claim 11 above with the exception of the additional limitation wherein each of the second plurality of semiconductor devices comprises two semiconductor fins.
However, Park ‘600 teaches two finFETs that provide current to write to an MTJ (1101) of an MRAM cell (1100) ([0082]).
Further, Yu ‘571 teaches (FIG. 8) a finFET transistor (100) comprising two semiconductor fins (610 formed from silicon layer 130; col. 2, ln. 58-65) to increase the channel width per device (col. 4, ln. 56 – col. 5, ln. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the second plurality 

With respect to claim 23, Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 teach the method as described in claim 19 above with the exception of the additional limitation wherein forming the plurality of transistor structures comprises forming a plurality of semiconductor fins.
However, Park ‘600 teaches two finFETs that provide current to write to an MTJ (1101) of an MRAM cell (1100) ([0082]).
Further, Yu ‘571 teaches (FIG. 8) a finFET transistor (100) comprising two fins (610) to increase the channel width per device (col. 4, ln. 56 – col. 5, ln. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of transistor structures of Tan ‘693, Guo ‘222, Zhong ‘946, and Li ‘314 comprising forming a plurality of finFETs as taught by Park ‘600 to provide current to write to an MTJ of an MRAM cell; and to have formed the plurality of finFETS of Tan ‘693, Guo ‘222, Zhong ‘946, Li ‘314, and Park ‘600 comprising a plurality of semiconductor fins as taught by Yu ‘571 to increase the channel width per device.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.M.R./Examiner, Art Unit 2893    

/MATTHEW L REAMES/Primary Examiner, Art Unit 2896